DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “color measurement unit”, “moving unit”, and “control unit” in claims 1-12, the “conveyance unit” in claims 2-4, the “forming unit” in claims 10-12, and the “holding unit” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “color measurement unit” is being interpreted to cover the color sensor 501 described in the specification (par. 24) as performing the claimed function, and equivalents thereof. The “moving unit” is being interpreted to cover the structure of moving mechanism 530 described in the specification (par. 37) as performing the claimed function, and equivalents thereof. The “conveyance unit” is being interpreted to cover the structure of conveyance roller described in the specification (par. 38) as performing the claimed function, and equivalents thereof. The “forming unit” is being interpreted to cover the structure of the image forming apparatus 100 described in the specification (par. 20-21) as performing the claimed function, and equivalents thereof. The “holding unit” is being interpreted to cover the structure of the profile storage unit 305 (a memory device) described in the specification (par. 31-32 and 49) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori (JP 2015210436 A).
Komori (JP 2015210436 A) discloses an image forming apparatus 100 that includes a color sensor 10 that reads chromaticity information of a color patch formed on the surface of a sheet P and a white reference member 20 that is opposite to the color sensor 10 during calibration, where the color sensor 10 can move between a first position M1 during reading of the chromaticity information on the color patch and a second position M2 during calibration by irradiating the white reference member 20 with light, and detects a predetermined patch T1 formed on the sheet P to move from the second position M2 to the first position M1.

Referring to claims 1 and 9:
Komori discloses a color measurement apparatus comprising:
a color measurement unit (10) configured to perform color measurement of an image on a sheet P, the color measurement unit including a light source 11;
a reference member (20) used for calibration of the color measurement unit;
a moving unit (18) configured to move the color measurement unit to a first position (M1) at which the light source irradiates with light, and an optical axis of light emitted from the light source is directed toward, a region other than the reference member and a second position (M2) at which the light source irradiates with light, and an optical axis of light emitted from the light source is directed toward, the reference member (see discussion of Figs. 2 and 5 on pp. 5-6 in the translation); and
a control unit (41) configured to, after causing the light source to emit light when the color measurement unit is positioned at the first position, and then moving the color measurement unit to the second position, execute the calibration based on data obtained by causing the light source to irradiate the reference member with light (see discussion of Figs. 7 on p. 8 in the translation).

Referring to claim 2:
The color measurement apparatus in Komori further comprises:
a conveyance unit (rollers 62, 63, 57, 65 and 66) configured to convey the sheet to be subjected to color measurement performed by the color measurement unit,
wherein the reference member (20) is disposed outside of a region through which the sheet that is being conveyed by the conveyance unit passes (See discussion of Fig. 1 on pp. 4-5 in the translation).
Referring to claim 6:
The control unit (41) of the color measurement apparatus in Komori further is configured to execute the calibration by moving the color measurement unit to the second position M2, and then causing the color measurement unit to perform color measurement of the reference member (see discussion of Figs. 7 on p. 8 in the translation).
Referring to claims 10-11:
Komori discloses an image forming apparatus combined with the color measurement apparatus as recited in claim 1 further comprising:
an image forming unit (inside 100) configured to form an image on a sheet, wherein the image formed on the sheet is a test image that includes a plurality of patches of different colors, and the control unit is configured to cause the color measurement unit to perform color measurement (colorimetry) of the plurality of patches of the test image formed on the sheet after executing the calibration (see discussion on Fig. 1 on pp. 4-5 and Fig. 7 on p. 8 of the translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komori as applied to claims 1 and 11 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 7:
Komori does not disclose the color measurement apparatus wherein the control unit is configured to cause the color measurement unit to perform color measurement of an image on the sheet while causing the moving unit to move the color measurement unit. However, using a color sensor in a color measurement unit that is traversed across an image by a moving unit rather than a stationary full line sensor is notoriously old and well-known in the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Komori in view of the well-known prior art to have alternatively used a color sensor requiring the color measurement unit to perform color measurement of an image on the sheet while a second moving unit causes the color measurement unit to move (traverse across the width of the image). Such a modification would enable use of a cheaper color sensor and color measuring unit.
Referring to claim 12:
The image forming apparatus in Komori further comprises a holding unit configured to hold a color profile for converting image data (p.7 - storage means of the controller 40 includes a color matching table, color separation table, density correction table, and the like used for color conversion) and the image forming unit configured to form an image on a sheet based on image data obtained through conversion performed using the color profile.
Komori does not disclose the control unit being configured to update the color profile based on a result of color measurement of the test image performed by the color measurement unit. However, updating a color profile of a color printer based on color measurement of a printed test image is notoriously old and well-known in the prior art. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the control unit in Komori, in view of the well-known prior art, to update the color profile based on a result of color measurement of the test image performed by the color measurement unit in order to improve the accuracy or color conversion and reproduction based on the current condition of the color printer.

Allowable Subject Matter
Claims 3, 4, 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each of these claims include recite a limitation which in the claimed combinations is neither anticipated nor suggested in the prior art searched and of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 October 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited documents JP 2013-054324 A (equivalent family with US 2013/0243451) on pages 1-2 of the specification.

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure.
 
Soeta et al (US 20220236680 A1) discloses a color measurement device, including a conveying unit configured to convey a sheet in a conveying direction, a color measurement unit configured to be movable in a direction crossing the conveying direction, and measure a color of an image formed on the sheet conveyed by the conveying unit, and a reference member having a reference surface measured by the color measurement unit for calibration of the color measurement unit. See summary.

Itagaji (US 20220075306 A1 and US 11199799 B2 and US 10795299 B2) discloses a color detection sensor 200 configured to detect an image for detection of a correction value, which is formed on the recording material 110, is provided on the conveyance path 135. A white reference plate 250 (reference member) to be used for calibration of the color detection sensor 200 is provided at a position facing the color detection sensor 200 across the conveyance path 135. See par 33/26.



Nagata et al (US 11418665 B2) disclose color sensor 501 serving as an image reading unit movable in a width direction orthogonal to the sheet conveyance direction and reading the image information on the sheet.  The color sensor includes a white LED 507 for irradiating the patches 520 of toner serving as image information formed on the sheet 1 with light. The color sensor is provided with a line sensor 503 and a calculation unit 504 for performing various kinds of computation from a light intensity value of each element detected by the line sensor 503, and a memory 505 for storing various data. The calculation unit has, for example, a spectrum computing unit for performing spectrum computation from a light intensity value, and a Lab computing portion for computing a Lab value. Adjustment unit 400 installed with the color sensor 501 serves as a reading unit capable of measuring spectral reflectance and converting the same into chromaticity to create a color conversion profile by itself. Then, the adjustment unit 400 carries out an internal color conversion processing using the created color conversion profile. See col. 6-8.

Nagata et al (US 20210360116 A1) disclose reading unit 500 including a color detection sensor 551. The color detection sensor 551 is a color sensor configured to perform measurement of light reflected by a patch image P formed on the sheet S. The color detection sensor 551 includes a white light emitting diode (LED) 501, a diffraction grating 502, a line sensor 503, a computing unit 504, a memory 505, and a lens 506. The color detection sensor 551 is configured to read an image formed on the sheet S while moving in the main scanning direction orthogonal to the conveying direction of the sheet S. The printer 100 conveys the sheet S having the patch image P formed thereon to the automatic reading apparatus 400. The automatic reading apparatus 400 reads the patch image P formed on the sheet S by the reading unit 500 (color detection sensor 551). The printer controller 103 performs feedback control based on the detection result (reading result) obtained by the color detection sensor 551, to thereby maintain the image quality, for example, color reproducibility. Accordingly, the printer controller 103 corrects, based on the reading result obtained by the reading unit 500, an image forming condition to be used by the printer 100 so as to maintain the image quality, for example, the color reproducibility. The color detection sensor 551 spectrally disperses white light radiated from the white LED 501 and reflected by a measurement target by the diffraction grating 502, and detects the dispersed light by the light receiving elements of line sensor 503. The computing unit 504 of the color detection sensor 551 calculates the spectral reflectance from the detection result obtained by each of the light receiving elements. In order to improve the detection computation accuracy, the Lab computing unit 504 converts the spectral reflectance into chromaticity value (L*, a*, b*) through use of color matching functions as defined by the CIE. The ICC profile being the color conversion profile is created based on a relationship between the L*, a*, and b* and a signal value (image data) of the patch image P. See par. 44-54.


Fukasawa et al (US 11386312 B2) disclose an image forming apparatus including an optical sensor configured to detect a color of a test chart on a colored print sheet transported along a transportation path, a storage device configured to store a surface color correction table and a reference color data that indicates a reference color of the test chart, and an image processing unit configured to perform color correction of the image to be printed on the colored print sheet, on the basis of the detected color of the test chart on the colored print sheet so as to restrain color change of the image due to a surface color of the colored print sheet. A new surface color correction table is generated on the basis of the detected color of the test chart and the reference color, and the surface color correction table stored by the storage device is renewed with the newly generated surface color correction table. See col. 4-5.

	Miyanaga (US 10154157 B2) discloses a  calibration system including an image forming apparatus, a color-measurement device, a primary-color-input-output-characteristics adjustment unit, and a secondary-color-input-output-characteristics adjustment unit. The primary-color-input-output-characteristics adjustment unit adjusts input-output characteristics of a primary color of the image forming apparatus by correcting a gamma correction table for the primary color. The secondary-color-input-output-characteristics adjustment unit adjusts input-output characteristics of a secondary color of the image forming apparatus by correcting the gamma correction table for the primary color using the measurement results of the chart for the secondary color. See abstract.

	Kuroiwa (US 10063749 B2) discloses outputting a color calibration chart on a print medium to be used for color calibration, obtaining data of color measurement of the color calibration chart from the color measurement unit, where the print medium is one of a plurality of paper products belonging to a predetermined type of print medium, then calculating a white-ground color difference between color values of white color in a color calibration target and measured color values of a ground of the print medium. Then a color correction LUT is created which makes measured color values of each patch color of the color calibration chart close to color values of a corresponding color in the color calibration target (or which reduces a deviation of the measured color values of the color calibration chart from color values of corresponding colors in the color calibration target). The color correction LUT is then adjusted by repeating a feedback adjustment of the color correction LUT the predetermined number of times. See col. 5 line 66 to col. 6, line 18.

	Wolf et al (US 6222648 B1) disclose partially re-calibrating a part of said color correction table system with said color re-calibration signals from said stationary on-line color spectrophotometer feedback sensor readings of said small subset of color patch samples on said small number of print substrate test sheets printed during said color printing run. See abstract/claims.

	Kanamori et al (US 4929978 A) disclose a color correction in a digital color copier, whereby a set of color patches of respectively different sample colors is printed using a set of printing data values, the color patches are then scanned and analyzed to obtain color patch input data values by the color copier, and each of all of the possible input color data values that can be produced by the scanner/analyzer section of the color copier is then related to one of the color patch input data values which is closest thereto in a 3-dimensional color space. Each of these possible input color data values is thereby related to an appropriate color printing value, whereby a color correction table can be generated which provides correction accuracy that is independent of non-linearity of color printing characteristics. See abstract.

	Yamakawa et al (US 20170214816 A1) disclose controlling the movement unit so that the reading unit is positioned in a predetermined region in a case when a transition is made from an operation mode to a non-operation mode and controls the movement unit to cause the reading unit to move from the predetermined region to a position at which a white reference plate can be read in a case when a transition is made from the non-operation mode to the operation mode. See abstract.

Tanaka et al (US 20070223062 A1) disclose a read unit 61 comprises a member 16 for holding contact glass 15, a line image sensor 11 for reading out the image of a conveyed document, a color reference member 17 arranged at a position on the contact glass different from a reading position, and a mechanism for moving the line image sensor 11 and the color reference member 17 relatively so that the document and the color reference member can be read out alternately. A drive section 10 drives the moving mechanism from the outside of the read unit 61 and moves at least one of the line image sensor 11 and the color reference member 17. See JPO abstract.

Kubota et al (US 11134159 B2) disclose spectral characteristic acquisition device according to one aspect of the disclosed technique includes: a color data acquirer comprising a plurality of spectral sensors receiving light reflected from an object irradiated with light and acquiring color data of the object; circuitry configured to estimate a spectral characteristic of the object on a basis of the color data and calibrate the spectral characteristic calculator on a basis of the color data obtained from a calibration color mark having a color mark of a known spectral characteristic; a first conveyer configured to convey the object in a predetermined conveyance direction and conveying the color data acquirer in a direction intersecting the predetermined conveyance direction; and a second conveyer configured to convey the calibration color mark in the predetermined conveyance direction. See abstract.

Yamazaki (JP 2005352051 A) discloses a reference test chart and a CMYK mixed color patch formed by an image forming apparatus are read by a color sensor and a single color density correction table for CMYK is corrected based on the read result of the both. See abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



/Scott A Rogers/
Primary Examiner, Art Unit 2672
27 August 2022